DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 06/27/2022 has been entered. Claims 1-13 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 20170153780), in view of Murayama (US 20180272760) and Sato (US 11178306).

Regarding claim 7, A communication processing system comprising: at least one label printer configured to perform printing on a tape mounted thereto and creating a label from the tape (fig. 11b: 138 label ) comprising: a conveyor configured to convey the tap (embodied with MF); a printing part configured to perform printing on the tap (11b: MFP); a communication part configured to perform wireless communication, which is Bluetooth wireless communication, with an operation terminal (fig. 1 and p0026: a wireless LAN); a notification part configured to issue a predetermined notification (131 in fig. 10A); and a first controller (embodied in MFP); and the operation terminal (50 in fig. 1) comprising: an operation unit (fig. 2b); a display configured to display information (fig. 1 and fig. 9); a communication unit configured to perform the wireless communication with the communication part which is Bluetooth wireless communication (p0026: wireless LAN) ; and a second controller (fig. 2b); and 
a second controller (fig. 2b), wherein the first controller of the at least one label printer is configured to: acquire medium information (label print in fig. 3b), including at least one of a material, a color, a width size and information about a remaining amount, of the tape mounted to the at least one label printer; and
 broadcast by Bluetooth Low Energy advertising, via the communication part, the acquired medium information and identification information of the at least one label printer(label print in fig. 3b), the broadcasting being performed at predetermined intervals, 
wherein the second controller of the operation terminal is configured to: receive, via the communication unit, a received result including the identification information of each of the at least one label printer and the medium information of each tap mounted (fig. 3b: label printing) to a corresponding label printer of the at least one label printer which are broadcasted by Bluetooth Low Energy advertising from the at least one label printer(p0096: portable terminal 50 receives the device information from the MFPs 10A and 10B);
 display, on the display, a display result including the received identification information of each of the at least one label printer (s35 in fig. 5) and the received medium information of each tap mounted to the corresponding label printer of the at least one label printer (fig. 11b: MFP-A print and label MFP-b label); 
receive, via the operation unit, a decision operation of selecting one of the at least one label printer or the tap mounted to one of the at least one label printer as a selection target (s35 in fig. 5 and fig. 11a), 
in correspondence to the display result displayed on the display (fig. 5 and fig. 11a); and transmit, by wireless communication via the communication unit, an execution instruction for executing a predetermined notification operation to the one of the at least one label printer corresponding to the selection target for which the decision operation is received (130 in fig. 10A), and wherein the first controller of the one of the at least one label printer is configured to cause the notification part to execute the predetermined notification operation based on the transmitted execution instruction (131: select now in fig. 10A).
Asai does not teach a second controller, wherein the first controller of the at least one label printer is configured to: acquire medium information, including at least one of a material, a color, a width size and information about a remaining amount, of the tape mounted to the at least one label printer; broadcast by Bluetooth Low Energy advertising, via the communication part, the acquired medium information and identification information of the at least one label printer, the broadcasting being performed at predetermined intervals. 
Murayama teaches second controller, wherein the first controller of the at least one label printer is configured to: acquire medium information (fig. 1), including at least one of a material, a color, a width size and information about a remaining amount, of the tape mounted to the at least one label printer (p0104: the controller 20 causes tape width information 34c to be displayed on the display 2.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai, and to include second controller, wherein the first controller of the at least one label printer is configured to: acquire medium information, including at least one of a material, a color, a width size and information about a remaining amount, of the tape mounted to the at least one label printer, in order to to provide a print data generation device capable of generating print data in a manner in which the label length of the label to be printed is shorter suggested by Murayama (p0004).
Asai in view of Murayama still does not teach broadcast by Bluetooth Low Energy advertising, via the communication part, the acquired medium information and identification information of the at least one label printer, the broadcasting being performed at predetermined intervals. 
Sato teaches communication part which is Bluetooth wireless communication (107 bluetooth controller in fig. 1) and Advertise, via the communication part, the acquired medium information (605: detailed information from printing.. in fig. 6 and Asai: fig. 3: label printing: medium type for print label) and identification information of the at least one printing apparatus (fig. 3b: device name), the advertising being performed at predetermined interval (p0012: Bluetooth low energy communication includes periodically broadcasting a Bluetooth low energy advertising packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai in view of Murayama, to include communication part which is Bluetooth wireless communication and Advertise, via the communication part, the acquired medium information and identification information of the at least one printing apparatus, the advertising being performed at predetermined interval, in order to communicating with external device where an IP address is not available in a printing apparatus suggested by Sato (abstract).

Claim 12, limitations of claim 12 are substantially similar to limitations of claim 7, therefore it is rejected for the same reason as claim 7.

Claims 1 has been analyzed and rejected with regard to claim 7 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 

Regarding claim 8, Asai teaches the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: set a desired matching condition relating to the medium information (fig. 3d: print, and label print), and wherein the displaying of the display result includes displaying (p0098: any one of the first support operation ID and the second support operation ID is included in the device information received in step S31..) , on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to the set matching condition (p0099: any one of the first support operation ID and the second support operation ID is included in the device information received in step S31..)  

Claims 2 has been analyzed and rejected with regard to claim 7 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Murayama and Sato as applied to claim 8 above, and further in view of Saitoh et al. (US 20110235114).
Regarding claim 9, Asai in view of Murayama and Sato does not teaches the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received operation, wherein the setting of the desired matching condition includes automatically setting a condition that a remaining amount of the printing medium as the medium information is equal to or larger than a required remaining amount required to print the print data as the matching condition, and wherein the displaying of the display result includes displaying, on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to whether the remaining amount of the printing medium is equal to or larger than the required remaining amount. 
Saitoh teaches the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received operation (act 407 in fig. 11), wherein the setting of the desired matching condition includes automatically setting a condition that a remaining amount of the printing medium as the medium information is equal to or larger than a required remaining amount required to print the print data as the matching condition (p0151: identifying the other image forming apparatuses capable of executing printing with the setting content of the selected print job by sending a request to the print … remaining amount of a toner or a sheet and searches for alternative image forming apparatuses capable of executing the print job selected in the image forming apparatus), and wherein the displaying of the display result includes displaying, on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to whether the remaining amount of the printing medium is equal to or larger than the required remaining amount (Asai: s35 in fig. 5).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai Murayama and Sato, and to include wherein the second controller of the operation terminal is further configured to: receive, via the operation unit, an operation relating to printing on the printing medium; and generate print data corresponding to the received operation, wherein the setting of the desired matching condition includes automatically setting a condition that a remaining amount of the printing medium as the medium information is equal to or larger than a required remaining amount required to print the print data as the matching condition, and wherein the displaying of the display result includes displaying, on the display, the received identification information of each of the at least one printing apparatus and the corresponding received medium information in a display manner corresponding to whether the remaining amount of the printing medium is equal to or larger than the required remaining amount, in order to find printer that can perform print job.

Claims 3 has been analyzed and rejected with regard to claim 9 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 4 has been analyzed and rejected with regard to claim 9 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Murayama and Sato as applied to claim 8 above, and further in view of Seki et al. (20190286038) and Fukuda (US 20170068494).
Regarding claim 10, Asai in view of Murayama and Sato does not teach the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition.
Seki teach the communication processing system according to claim 8, wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition (claim 1: display unit that displays the available remaining amount, the use history is a number of sheets to be printed per print job)
Fukuda teaches correspond to the received printing history information satisfying the set matching condition (fig. 17 and p0119 and p0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murayama and Sato, and to include wherein the second controller of the operation terminal is further configured to: acquire printing history information of each of the at least one printing apparatus from the at least one printing apparatus, in a case where information satisfying the set matching condition is not included in the received result, and wherein, in a case where information satisfying the set matching condition is included in the received printing history information, the displaying of the display result includes displaying, on the display, the identification information of the printing apparatus and the corresponding medium information which correspond to the received printing history information satisfying the set matching condition, in order to select of an appropriate paper type suggested by Fukuda (p0011) and manage consumable suggested by Fukuda (p0006).

Claim 5 has been analyzed and rejected with regard to claim 10 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Murayama and Sato as applied to claim 7 above, and further in view of Ichikawa (US 20150156370).

Regarding claim 11, Asai in view of Murayama and Sato does not teach the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: receive distance information which represents a distance to each of the at least one printing apparatus, based on a result of the broadcasting from the at least one printing apparatus, and wherein the displaying of the display result includes displaying, on the display, information corresponding to the received distance information together with the received identification information of each of the at least one printing apparatus and the corresponding received medium information.
Ichikawa the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: receive distance information which represents a distance to each of the at least one printing apparatus, based on a result of the broadcasting from the at least one printing apparatus, and wherein the displaying of the display result includes displaying, on the display, information corresponding to the received distance information together with the received identification information of each of the at least one printing apparatus and the corresponding received medium information (p0009: In such cases, if the user sets "color" and "stapler" as the search conditions, only the MFP 2 distant from the user is displayed ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asai, Murayama and Sato, and to include teaches the communication processing system according to claim 7, wherein the second controller of the operation terminal is further configured to: receive distance information which represents a distance to each of the at least one printing apparatus, based on a result of the broadcasting from the at least one printing apparatus, and wherein the displaying of the display result includes displaying, on the display, information corresponding to the received distance information together with the received identification information of each of the at least one printing apparatus and the corresponding received medium information, in order to searching for a desired data processing apparatus suggested by Ichikawa (p0011).

Claim 6 has been analyzed and rejected with regard to claim 11 and in accordance with Asai’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033)

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677